Case 4:16-cr-00353-WTM-GRS Document 509 Filed 01/15/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
Ve

CASE NO. CR416-353

)
)
)
)
DESHAWN BINAH REILLY, )
)
Defendant. )

)

 

ORDER
Before the Court is Defendant Deshawn Binah Reilly’s Motion
to Quash Indictment (Doc. 507), which the Government has opposed
(Doc. 508). For the following reasons, Defendant’s motion (Doc.
507) is DISMISSED IN PART and DENIED IN PART.

In December 2017, Defendant pleaded guilty to possession

with intent to distribute marijuana. (Doc. 378.) Defendant was
sentenced to a term of 200 months’ imprisonment. (Doc. 442 at
2.) According to the Bureau of Prisons’ (“BOP”) website,

Defendant is currently incarcerated at Federal Correctional
Institution (“FCI”) Yazoo City Low in Yazoo City, Mississippi

with a projected release date of May 16, 2030. See BOP

Inmate Locator, Federal Bureau of Prisons,
https://www.bop.gov/inmateloc/ (last visited on January 12,
2021).

In his motion, Defendant “requests that the Court set aside

and void the Judgement that [was] entered against him.” (Doc.
Case 4:16-cr-00353-WTM-GRS Document 509 Filed 01/15/21 Page 2 of 4

507 at 15.) Specifically, Defendant alleges the indictment in
this case is defective because the U.S. Attorney and Assistant
U.S. Attorney prosecuting his case had not taken the required
oath of office at the time he was indicted. (Id. at 6-7.) As the
Government notes, Defendant’s motion is a challenge to the
validity of his sentence. (Doc. 508 at 1.) The proper vehicle
for these types of claims is a motion to vacate or set aside

sentence pursuant to 28 U.S.C. § 2255. See Sawyer v. Holder, 326

 

F.3d 1363, 1365 (11th Cir. 2003); United States v. Llewelyn, 879

 

F.3d 1291, 1296 (lith Cir. 2018). Accordingly, Defendant’s
motion (Doc. 507) is DISMISSED.?!

Defendant also moves the Court to issue an order directing
former U.S. Attorney Edward Tarver and Assistant U.S. Attorney
Karl Knoche to show cause as to why they should not be
disqualified from this case. (Doc. 507 at 1.) Defendant contends
that Tarver and Knoche did not take the required oath of office

and, therefore, should be disqualified from representing the

 

1 Even if Defendant’s motion were properly before the Court, the
motion would be denied. Challenges based on a “defect in
instituting the prosecution” or “defect in the indictment or
information” must be raised before trial or will be waived. Fed.
R. Crim. P. 12(b) (3); see United States v. Anderson, No. 4:11-
CR-006-01-HLM-WEJ, 2019 WL 4678563, at *3 (N.D. Ga. Sept. 6,
2019) (“Defendant waived his Appointments Clause challenge by
failing to raise such a challenge in accordance with Federal
Rule of Criminal Procedure 12.”) (citing United States v.
Suescun, 237 F.3d 1284, 1286-86 (11th Cir. 2001)). Defendant did
not challenge the validity of the indictment or prosecution
prior to entering his plea of guilty and, therefore, waived any
such challenge. Suescun, 237 F.3d at 1286-86.

 

 
Case 4:16-cr-00353-WTM-GRS Document 509 Filed 01/15/21 Page 3 of 4

Government in this case. (Id. at 2-4.) In support of his clain,
Defendant attached to his motion two Freedom of Information Act
requests, in which he requested documents pertaining to the
Oaths of Office for both Tarver and Knoche. (Id. at 17-18.) In
response to the requests, the Executive Office for United States
Attorneys (“EOUSA”) provided Defendant with a copy of Knoche’s
Oath of Office, with the signature line redacted. (Id. at 25.)
The EOUSA also informed Defendant that it was unable to find
Tarver’s Oath of Office. (Id. at 20.)

“[T]he disqualification of Government’s counsel is an
extraordinary measure that must be used sparingly.” United
States v. Hameen, No. 2:18-cr-115-j-34-JBT, 2018 WL 6571232, at

*1 (M.D. Fla. Dec. 13, 2018) (citing United States v. Bolden,

 

353 F.3d 870, 878 (10th Cir. 2013)). In this case, Defendant has
not established that Tarver or Knoche failed to take the
required Oath of Office. Notably, Defendant received a copy of
Knoche’s Oath of Office. (Doc. 507 at 25.) Additionally, while
the EOUSA could not locate Tarver’s Oath of Office, the EOUSA
informed Defendant that a copy of the document might be obtained
from the National Archives Records Administration. (Id. at 20-
21.) Because Defendant has not demonstrated that he requested
Tarver’s Oath of Office from the National Archives, the Court
finds that Defendant has not provided sufficient evidence to

Warrant the issuance of a show cause order at this time.
Case 4:16-cr-00353-WTM-GRS Document 509 Filed 01/15/21 Page 4 of 4

Accordingly, to the extent Defendant requests that the Court
issue a show cause order, Defendant’s motion (Doc. 507) is
DENTIED .
CONCLUSION
Accordingly, Defendant’s Motion to Quash Indictment (Doc.
507) is DISMISSED IN PART and DENIED IN PART.
SO ORDERED this LP rea, of January 2021.

Zetortem fo

WILLIAM T. MOORE, UR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
OF GEORGIA
